Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 6 is objected to because of the following informalities:  In line 4, the term “at least one S-shaped profiled strips” recites “strips” in the plural, whereas the term previously is recited as singular “strip”.  Therefore, the term “strips” should be amended to “strip” to be consistent.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "said outer shaft" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Claim 8 previously recites the limitation 
Claim 9 recites the limitation "said outer shaft" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 8 previously recites the limitation “an outer sleeve” in line 2.  Claim 6, upon which claims 8 and 9 depends, also does not recite “an outer shaft”.  Therefore, it is unclear as to the limitation “said outer shaft” since claim 8 and claim 6 do not previously introduce “an outer shaft”.  Appropriate correction or clarification is required.
Claim 10 recites the limitation "said outer shaft" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 8 previously recites the limitation “an outer sleeve” in line 2.  Claim 6, upon which claims 8 and 10 depends, also does not recite “an outer shaft”.  Therefore, it is unclear as to the limitation “said outer shaft” since claim 8 and claim 6 do not previously introduce “an outer shaft”.  Appropriate correction or clarification is required.
Claim 14 recites the limitation "said outer shaft" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 8 previously recites the limitation “an outer sleeve” in line 2.  Claim 6, upon which claims 8 and 14 depends, also does not recite “an outer shaft”.  Therefore, it is unclear as to the limitation “said outer shaft” since claim 8 and claim 6 do not previously introduce “an outer shaft”.  Appropriate correction or clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barrish, US 2016/0279388 A1.
Regarding claim 1, Barrish discloses a tubular structure (Figs. 21A-B, paras [0274]-[0275]) for a catheter sleeve, the tubular structure comprising: at least one S-shaped profiled strip (672) being disposed along the tubular structure in a helix (Abstract, para [0013]; interlocking helical channels such as shown in Figs. 21A-B), said at least one S-shaped profiled strip (672) having a U-shaped longitudinal section in a region of each side edge (see annotated Fig. 21A below), a respective said U-shaped longitudinal section of said at least one S-shaped profiled strip engaging with an opposing, U-shaped longitudinal section of a directly adjoining turn of said helix of said at least one S-shaped profiled strip or of a further S-shaped profiled strip adjoining in said helix (Figs. 21A-B, paras [0274]-[0275]; overlapping portions at 640).
Regarding claim 2, Barrish discloses the structure according to claim 1, wherein said at least one S-shaped profiled strip has a central section which in cross-section extends either in a radial direction or obliquely with respect to the radial direction (Figs. 21A-B, paras [0274]-[0275]; see annotated Fig. 21A below).
Regarding claim 3, Barrish discloses the structure according to claim 1, wherein said helix is right-handed or left- handed (para [0177]; helical structures can be wrapped at either angle or orientation).
Regarding claim 5, Barrish discloses the structure according to claim 1, wherein said at least one S-shaped profiled strip contains at least one metallic material selected from the group consisting of steel, Co-Cr alloys, Nitinol and copper alloys and a stiff polymer material (Nitinol, see para [0195]).
[AltContent: arrow][AltContent: ][AltContent: ][AltContent: arrow][AltContent: textbox (U shaped end regions)][AltContent: arrow][AltContent: textbox (Central section)][AltContent: arrow]
    PNG
    media_image1.png
    1089
    2560
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Barrish.
Regarding claim 4, Barrish discloses the structure according to claim 2, wherein said U-shaped longitudinal section has a first leg (vertical side of U-shaped region, see Fig. 21A annotated above) joined directly to said central section and a second leg (opposite vertical side of U-shaped region, see Figs. 21A annotated above), but is silent as to said first leg is longer than said second leg.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the first leg longer than the second leg in the device of Barrish since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Barrish would not operate differently with the claimed first leg being longer than the second leg and since the legs are intended to allow the frames/strip to pivot .

Allowable Subject Matter
Claims 8-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, and since claim 8 incorporates all the features of allowable claim 6 (see below).
Claims 6-7 are allowed.  The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record to Barrish and also the other prior art cited on the PTO-892 (see for example, the documents cited) does not expressly teach or render obvious the combination of a catheter sleeve, comprising: a stiffening sleeve containing a tubular structure having at least one S- shaped profiled strip being disposed along said tubular structure in a helix, said at least one S-shaped profiled strips having a U-shaped longitudinal section in a region of each side edge, a respective said U-shaped longitudinal section of said at least one S-shaped profiled strip engaging with an opposing, U-shaped longitudinal section of a directly adjoining turn of said helix of said at least one S- shaped profiled strip or of a further S-shaped profiled strip adjoining in said helix, said tubular structure defining a central and/or proximal section of said stiffening sleeve (claim 6); said tubular structure formed over an entire length of said stiffening sleeve (claim 7); and in particular in combination with a first polymer 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892 (for example US 2016/0317335; US 2009/0204197; US 2018/0304040; US 2015/0231367; US 2017/0080186; US 2013/0338753; US 2007/0060996; US 2011/0034764; US 2016/0346513) directed towards catheter sleeves having helical slits, slots or other shaped cut-outs that adjust the flexibility of the sleeve, however, none of the prior art cited on the PTO-892 expressly teaches or render obvious a S-shaped profile strip having a U-shaped longitudinal section in a region of each side edge disposed along a tubular structure in a helix.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA M STRANSKY whose telephone number is (571)270-3843.  The examiner can normally be reached on Monday-Friday 7:30 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KATRINA M STRANSKY/Primary Examiner, Art Unit 3771